12 Ill. App. 3d 1014 (1973)
299 N.E.2d 342
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
STEVEN E. DAVIS, Defendant-Appellant.
No. 73-150.
Illinois Appellate Court  Third District.
July 17, 1973.
*1015 Kritzer, Stansell & Critser, of Monmouth, (Kenneth E. Critser, of counsel,) for appellant.
Fred R. Odendahl, State's Attorney, of Monmouth, for the People.
Judgment affirmed as modified.
Mr. JUSTICE STOUDER delivered the opinion of the court:
Defendant, Steven E. Davis, was placed on probation for two years upon the condition that he spend 60 days in the Warren County Jail during the summer of 1973 during school vacation.
On appeal in this court defendant requests that this court modify the sentence by eliminating the jail sentence as a part of the probation sentence.
 1 In accord with People v. Rhinehart (1973), 11 Ill. App. 3d 859, and People v. Adkisson, post, p. 1015, applying the new Corrections Act (Ill. Rev. Stat. 1971, ch. 38, sec. 1005-6-3(b)(1) * * * (d)), it is our conclusion the jail sentence prescribed as a condition of probation is inappropriate.
 2 We find that it is proper that the judgment be modified to eliminate the 60 day period of incarceration so as to constitute a sentence solely of probation for a period of two years. The sentence is accordingly modified to probation only for a period of two years.
The judgment of conviction and the sentence as modified are affirmed.
Affirmed as modified.
ALLOY, P.J., and DIXON, J., concur.